343 F.2d 474
Maria JUNCO or Dona M. Junco, a/k/a Maria Paz Sacaluga, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 14998.
United States Court of Appeals Third Circuit.
Argued March 19, 1965.Decided April 12, 1965.

Robert Goodman, Paterson, N.J., for petitioner.
Merna B. Marshall, Asst. U.S. Atty., Philadelphia, Pa., for respondent.
Before McLAUGHLIN, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
The decision of the administrative agency that petitioner should be deported was based on reasonable, substantial and probative evidence; it was neither arbitrary, capricious nor violative of procedural due process.  The decision will be affirmed.  Bufalino v. Holland, 277 F.2d 270 (3 Cir. 1960), cert. den. 364 U.S. 863, 81 S.Ct. 103, 5 L.Ed.2d 85 (1960).